*984OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed.
On this record, we cannot say that the evidence is insufficient as a matter of law to support defendant’s conviction of the crime of robbery in the first degree. This being so, our inquiry is at an end for we have no power to assess the credibility of the witnesses or the weight of the evidence. Such questions must be left to the trier of fact. (See, e.g., People v De Tore, 34 NY2d 199, 206-207; see, generally, Cohen and Karger, Powers of the New York Court of Appeals, § 198, p 742.)
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer concur.
Order affirmed in a memorandum.